Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-20 have been considered and are pending examination. 


Response to Amendment
This Office Action has been issued in response to amendment filed on 01/18/2022.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Response to Arguments

Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant argues in essence on page(s) 6-7 taking Claim # 1 as exemplary that without a discussion of when a completion acknowledgement of the write is sent to the host, neither [0035] nor [0041] of Peterson would appear to teach or suggest Applicant's claimed "sending an acknowledgment to the host that the Write-Same operation is complete prior to flushing to a final destination" and/or "performing the Write-Same operation for the logical block addresses of the destination after sending the acknowledgment to the host that the Write-Same operation is complete.". This has not been found persuasive. 
The Examiner respectfully disagrees and points Applicant to the rejection below for details. As explained in the rejection below, Peterson in [0035], [0041] not only teaches that a write operation in a write-back mode performs the same function as the claimed Write-Same operation of considering a write operation successful prior to flushing write data to a backing store and flushing write data to the backing store at a later time but, additionally, Peterson in [0024], [0027], [0035], [0036], [0066] teaches that a memory manager can respond to client’s requests and if an insertion request is granted, the manager acknowledges the population of a respective memory with the data item requested to be inserted in cache.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 6, 8 13, 15, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (U.S. Publication Number 2017/0091107) in view of KIM (U.S. Publication Number 2017/0220296).

Referring to claims 1, 8 and 15, taking claim 15 as exemplary, Peterson teaches “recording data in a buffer to indicate that the Write operation is complete prior to completing the Write operation; sending an acknowledgment to the host that the Write operation is complete prior to flushing to a final destination; and performing the Write operation for the logical block addresses of the destination after sending the acknowledgment to the host that the Write operation is complete.” Peterson Figure 1 elements Computing system, 22, 50, [0023], [0024], [0035], [0041]  discloses computing system including processors and memories where a cache can be written to based on a mode of operation. Further, the cache may operate in a write-back mode (write-back is well known in the art as performing an initial writing to a temporary buffer/cache, indicating a successful write and postponing the write to a backing store) where requested write operations are completed as soon as data is written to cache (i.e. write is successful prior to flushing write data to a backing store and flushing write data to the backing store at a later time). Additionally, Peterson in [0024], [0027], [0035], [0036], [0066] teaches that a memory manager can respond to client’s requests and if an insertion request is granted, the manager acknowledges the population of a respective memory with the data item requested to be inserted in cache.
   
Peterson Does not explicitly teach that a Write operation is a “Write-Same operation” and “receiving a Write-Same operation from a host for a range of logical block addresses of a destination;”
However, KIM teaches that a Write operation is a “Write-Same operation” and “receiving a Write-Same operation from a host for a range of logical block addresses of a destination;” KIM Figure 9A, [0037], [0038] discloses receiving a write same command where the write same command directs a write operation to a storage device at an indicated start logical block address 
Peterson and KIM are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by KIM, that his technique of processing a write operation improves performance by copying data into buffer and when data in buffer is repeated a management module skips operations of the write command thus reducing execution time overhead (KIM [0043], [0048]). Therefore, it would have been KIM’s technique of processing a write operation in the system of Peterson to improve performance by copying data into buffer and when data in buffer is repeated a management module skips operations of the write command thus reducing execution time overhead
As per the non-exemplary claims 1 and 8, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 6, 13 and 20, taking claim 20 as exemplary, the combination of Peterson and KIM teaches “20. The computing system of claim 15 wherein the buffer is a ring buffer.” KIM Figure 11H, [0042] discloses buffer is a ring buffer
As per the non-exemplary claims 6 and 13, these claims have similar limitations and are rejected based on the reasons given above.


Claim(s) 2, 3, 4, 5, 7, 9, 10, 11, 12, 14, 16, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (U.S. Publication Number 2017/0091107) in view of KIM (U.S. Publication Number 2017/0220296) and in further view of Friedman (U.S. Publication Number2016/0366226).


Referring to claims 2, 9 and 16, taking claim 16 as exemplary, the combination of Peterson and KIM teaches all the limitations of claim 15  from which claim 16  depends.
 the combination of Peterson and KIM does not explicitly teach “wherein the range of logical block addresses of the destination is maintained in-memory.”
However, Friedman teaches “wherein the range of logical block addresses of the destination is maintained in-memory.” Friedman [0047], [0048], [0082], [0119] discloses extents of requested ranges are locally cached  
Peterson, KIM and Friedman are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Friedman, that his algorithm to manage volumes improves performance by increasing tree/metadata operations parallelism thus reducing latencies and more efficient data movement operations (Friedman [0087], [0099], [0138], [0158]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Friedman’s algorithm to manage volumes in the system of Peterson and KIM to improve performance by increasing tree/metadata operations parallelism thus reducing latencies and more efficient data movement operations
As per the non-exemplary claims 2 and 9, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 3, 10 and 17, taking claim 17 as exemplary, the combination of Peterson, KIM and Friedman teaches “the range of logical block addresses of the destination is maintained in an interval tree structure in-memory.” Friedman Figure 4, [0047], [0048], [0050], [0055], [0056], [0082], [0119], [0138] discloses extents of requested ranges are locally cached where the mapping and translations are maintained using a B-Tree or Volume tree
The same motivation that was utilized for combining Peterson, KIM and Friedman as set forth in claim 16 is equally applicable to claim 17.
As per the non-exemplary claims 3 and 10, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 7 and 14, taking claim 14 as exemplary, the combination of Peterson and KIM teaches all the limitations of claim 8  from which claim 14  depends.
the combination of Peterson and KIM does not explicitly teach “wherein the interval tree structure is a B-Tree.”
However, Friedman teaches “wherein the interval tree structure is a B-Tree.” Friedman Figure 4, [0047], [0048], [0050], [0055], [0056], [0082], [0119], [0138] discloses extents of requested ranges are locally cached where the mapping and translations are maintained using a B-Tree or Volume tree
Peterson, KIM and Friedman are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Friedman, that his algorithm to manage volumes improves performance by increasing tree/metadata operations parallelism thus reducing latencies and more efficient data movement operations (Friedman [0087], [0099], [0138], [0158]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Friedman’s algorithm to manage volumes in the system of Peterson and KIM to improve performance by increasing tree/metadata operations parallelism thus reducing latencies and more efficient data movement operations
As per the non-exemplary claims 7, these claims have similar limitations and are rejected based on the reasons given above.


Referring to claims 4, 11 and 18, taking claim 18 as exemplary, the combination of Peterson and KIM teaches all the limitations of claim 15  from which claim 18  depends.
the combination of Peterson and KIM does not explicitly teach “wherein performing the Write-Same operation for the logical block addresses of the destination includes flushing a data block for the range of logical block addresses after sending the acknowledgment to the host that the Write-Same operation is complete.”  
However, Friedman teaches “wherein performing the Write-Same operation for the logical block addresses of the destination includes flushing a data block for the range of logical block addresses after sending the acknowledgment to the host that the Write-Same operation is complete.” Friedman [0151] discloses first writing data to cache, then acknowledging a write to requesting application before performing storage of data
Peterson, KIM and Friedman are analogous art because they are from the same field of endeavor namely, memory management.
Friedman, that his algorithm to manage volumes improves performance by increasing tree/metadata operations parallelism thus reducing latencies and more efficient data movement operations (Friedman [0087], [0099], [0138], [0158]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Friedman’s algorithm to manage volumes in the system of Peterson and KIM to improve performance by increasing tree/metadata operations parallelism thus reducing latencies and more efficient data movement operations
As per the non-exemplary claims 4 and 11, these claims have similar limitations and are rejected based on the reasons given above.


Referring to claims 5, 12 and 19, taking claim 19 as exemplary, the combination of Peterson and KIM teaches all the limitations of claim 15  from which claim 19  depends.
the combination of Peterson and KIM does not explicitly teach “wherein the Write-Same operation is done atomically.”  
 However, Friedman teaches “wherein the Write-Same operation is done atomically.”  Friedman [0085], [0086], [0087], [0134], [0207]-[0209] discloses write operations that operate on data and hash and where both are atomically written or read.
Peterson, KIM and Friedman are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Friedman, that his algorithm to manage volumes improves performance by increasing tree/metadata operations parallelism thus reducing latencies and more efficient data movement operations (Friedman [0087], [0099], [0138], [0158]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Friedman’s algorithm to manage volumes in the system of Peterson and KIM to improve performance by increasing tree/metadata operations parallelism thus reducing latencies and more efficient data movement operations
As per the non-exemplary claims 5 and 12, these claims have similar limitations and are rejected based on the reasons given above.










Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        03/18/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132